Citation Nr: 0326748	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis

2.  Entitlement to a compensable disability rating for 
residuals of an appendectomy.  

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the second metacarpal of the right 
hand


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On February 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the U.S. Air Force service 
department to indicate whether the 
veteran was exposed to asbestos while on 
active duty.  If no such opinion can be 
given, the service department should so 
state.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations with 
the appropriate specialists (digestive 
system, scar, orthopedic/neurological, 
and respiratory) to show the nature and 
extent of residuals of an appendectomy 
(including scars) and for residuals of a 
fracture of the second metacarpal of the 
right hand and the onset and etiology of 
any disorder related to exposure to 
asbestos to include asbestosis.  The 
claims file must be made available to the 
examiner(s) prior to examination, and the 
examiner(s) should so indicate in the 
report(s) that the claims file was 
reviewed.  

After reviewing the claims file and 
examining the veteran, the digestive 
system examiner should indicate whether 
post-operative wounds show weakening of 
abdominal wall and indicate the need for 
a supporting belt.  The scar examiner 
should expressly give the extent of the 
scarring in square inches or square 
centimeters, should indicate whether the 
veteran's appendectomy scars are unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scars limit the function of, or cause 
limited motion of, the affected part.  

The orthopedic/neurological examiners 
should indicate: (1) whether there is 
favorable or unfavorable ankylosis of the 
index finger of the right hand, (2) 
whether evaluation as amputation is 
warranted, and (3) whether additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with the overall function of 
the hand.  

The respiratory examination is to include 
a review of the veteran's history and 
current complaints, a review of past 
imaging and pulmonary function test 
results, if available, as well as a 
comprehensive physical evaluation.  The 
Board notes that the veteran's service 
personnel records indicated that he was 
an equipment repairman serving as an auto 
mechanic from September 1956 to May 1957.  
The remainder of his active duty was 
spent as an equipment repairman.  The 
veteran claims that he was exposed to 
asbestos when he worked on brakes and 
clutches as a mechanic because he was not 
provided protective gloves or mask.  The 
veteran was a smoker and entered into a 
smoking cessation program following a 
June 1998 chest X-rays showing lung 
changes associated with chronic 
obstructive pulmonary disease (COPD).  
The respiratory examiner should set forth 
all established diagnoses, expressly 
offer an opinion as to the most probable 
etiology and date of onset of any lung 
disorder found (to include COPD or 
asbestosis, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that the diagnosed 
disorder(s) is etiologically related to: 
(1) the veteran's military service to 
include in-service exposure to 
asbestosis, (2) post-service exposure to 
asbestos, (3) smoking, or (4) a 
combination of one or more of these 
factors (and, if the latter, which ones).  
If the respiratory examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion. The examiners should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





